DETAILED ACTION

Response to Amendment
1.	The amendment filed on 05/13/2022 has been entered.
	Claims 1-3 and 6-8 have been amended.
	Claims 1-8 and newly added claims 9-20 are pending.
Election/Restrictions
2.	Amended claim 8 which was not part of the original claim version -- note that the recitation calling for, “… a digital signal processor that process …” which is not underlined in the amended version filed 5/13/22 was not part of the original claim version -- directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
I.	Claims 1-6, drawn to a solid state device, classified in H01L27/146.
II.	Claims 8 and 14-19, drawn to an electronic apparatus, classified in H01L27/1469
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the                           subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination does not necessarily require a digital signal processor.  The subcombination has separate utility such as an electronic apparatus.
	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Groups I-II inventions are distinct for the reasons given above and have acquired a separate status in the art shown by their different classification and the fields of search are not co-extensive and separate examination would be required.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 8 and 14-19 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4.	Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 20 which fails to further limit another claim is indefinite and lacks information necessary for proper examination.
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Komai et al. (“Komai”) US PG-Pub 2016/0284753.
Komai discloses in Figs. 1-27 a solid-state imaging device comprising: a first semiconductor substrate (element 12) and a second semiconductor substrate (element 11), a front surface side of the first semiconductor substrate forms a wiring layer (element 102) formation surface of the first semiconductor substrate and joins to a back surface side of the second semiconductor substrate which is an opposite side of a wiring layer (element 82) formation surface of the second semiconductor substrate; the first semiconductor substrate including: a photoelectric conversion portion (element 51, Figs. 4 and 5) that photoelectrically converts incident light; and a transfer transistor (element 52, Fig. 4 and ¶[0320]) that transfers an electric charge of the photoelectric conversion portion, the second semiconductor substrate including a charge/voltage retention portion (element 53, Fig. 4 and ¶¶[0320 and 0348]) that retains the electric charge transferred by the transfer transistor or a voltage corresponding to the electric charge; and a through electrode (105, Fig. 24 or element 152, Fig. 6 and ¶¶[0361-0363]) that penetrates the second semiconductor substrate, and transmits the electric charge transferred from the transfer transistor or the voltage to the charge/voltage retention portion -- note that although Komai’s through electrode which electrically couples various wiring layers is capable of transmitting, the recitation calling for, “… transmits the electric charge transferred …” constitutes a functional language and if the prior art structure is capable of performing the intended function, then it meets the claim. Inre Casey, 152 USPQ 235 (CCPA 1967) – wherein the charge/voltage retention portion is provided ¶[0348]) between the wiring layer formation surface of the first semiconductor substrate and the wiring layer formation surface of the second semiconductor substrate.
Re claim 2, Komai discloses wherein the first semiconductor substrate further includes a light blocking film (element 461, Fig. 18) formed with a metallic wiring line that is part of the wiring layer formation surface of the first semiconductor substrate. 
Re claim 3, Komai discloses wherein the first semiconductor substrate further includes a charge-voltage conversion portion (element 57, Fig. 4) that generates the voltage corresponding to the electric charge, and the charge/voltage retention portion of the second semiconductor substrate holds the voltage converted by the charge-voltage conversion portion. Note that element 57, similar to Applicant’s invention, is an amplification portion capable of achieving the recited function.
Re claim 4, Komai discloses wherein a cross-sectional diameter of the through electrode (element 152 and 105, Figs. 6 and 24 respectively) at a junction plane between the first semiconductor substrate and the second semiconductor substrate is the same as a cross-sectional diameter of a portion penetrating the second semiconductor substrate (Figs. 6 and 24). 
Re claim 5, Komai discloses wherein, in a pixel region, the first semiconductor substrate and the second semiconductor substrate are electrically connected only by a plurality of through electrodes. 
Re claim 6, Komai discloses wherein a metallic wiring line of the wiring layer formation surface of the first semiconductor substrate includes tungsten (¶¶[0338 and 0344 and 0345]). 
Allowable Subject Matter
7.	Claims 7 and 9-13 are allowed.
8.	The following is a statement of reasons for the indication of allowable subject matter:  The cited Komai reference discloses the method for manufacturing the solid-state imaging device including the steps of forming a photoelectric conversion portion and a transfer transistor in a first semiconductor substrate … forming a charge/voltage retention portion followed by the step of bonding a front surface side as a wiring formation surface of the first semiconductor substrate to a back surface side of a second semiconductor substrate. However, claim 7 requires the step of forming a charge/voltage retention portion after the step of bonding.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PG-Pubs 2011/0049336 and 2014/0091414, to Matsunuma and Shimotsusa respectively, teach a semiconductor substrate including a photoelectric conversion that photoelectrically converts incident light; and a transfer transistor that transfers an electric charge of the photoelectric conversion portion.
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED N SEFER/Primary Examiner, Art Unit 2893